AFFIRM; and Opinion Filed June 21, 2016.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00403-CR
                                      No. 05-15-00404-CR
                                      No. 05-15-00405-CR

                         VINCENT DEWAYNE JOHNSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                Trial Court Cause Nos. F-13-60209-P, F-13-60595-P, F-13-60931-P

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Brown and Schenck
                                   Opinion by Justice Schenck
       Appellant Vincent Dewayne Johnson appeals his convictions on three counts of

aggravated sexual assault of his minor daughters. Appellant accepted a plea bargain of three

concurrent 20-year sentences after learning the prosecution intended to present evidence of his

sexual abuse of other children and that the State could still prosecute him for these other

offenses. In a single issue, appellant argues the trial court failed to admonish him on the

applicable range of punishment prior to accepting his guilty plea in violation of article 26.13 of

the code of criminal procedure. We overrule appellant’s issue and affirm the trial court’s

judgments. Because all issues are settled in law, we issue this memorandum opinion. TEX. R.

APP. P. 47.4.
                                           BACKGROUND

       Appellant was charged in three separate indictments with three aggravated sexual assaults

of a child. After appellant was indicted, the State filed written notices of its intent to enhance

each of appellant’s cases with two prior felony convictions.

       At the admonishment hearing, the trial court informed appellant that he was charged in

each of the three indictments with aggravated sexual assault of a child fourteen years of age or

younger, that the charged offenses are first-degree felony offenses, and that the range of

punishment “is anywhere from 25 to life” in each case. When asked if he understood the

offenses charged and the applicable range of punishment, appellant answered, “Yes, that’s

correct.”

       The court also advised appellant that he had a right to a jury trial and a right to a plea

bargain and relayed that the State was willing to drop an enhancement paragraph and offer 20

years to run concurrently on each of the three cases. Appellant declined the State’s offer and

confirmed his desire to go to trial. At this point the prosecutor disclosed that the State had

discovered two other victims of appellant’s abuse, namely two of his other biological children,

who were willing to testify against appellant. With this disclosure, and confirmation that the

State could still charge appellant for these other offenses, appellant said he would “take the 20

and not waive [his] right to an appeal.”

       At this point, the trial court again reminded appellant of the charged offenses and

admonished appellant that the range of punishment after striking an enhancement paragraph is 15

to 99 years or life. Appellant acknowledged that he understood the punishment range. Appellant

then judicially confessed and freely and voluntarily pleaded guilty to the charged offenses and

pleaded true to having been previously convicted of the third-degree felony offense of possession




                                               –2–
of a firearm by a felon. The court accepted the pleas and assessed punishment at 20 year’s

confinement in each case.

                                          DISCUSSION

       On appeal, appellant argues the trial court failed to comply with article 26.13 of the code

of criminal procedure because it failed to admonish him on the applicable punishment range.

TEX. CODE CRIM. PROC. ANN. art. 26.13 (West Supp. 2015). Article 26.13 requires the court to

admonish the defendant of the range of the punishment attached to the offense prior to accepting

a plea of guilty. Id. The applicable punishment range for a first-degree felony offense enhanced

by two prior felony conviction is imprisonment for “life, or for any term of not more than 99

years or less than 25 years.” TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2015). The

applicable punishment range for a first-degree felony offense enhanced by one prior felony

conviction is imprisonment for life, or for any term of not more than 99 years or less than 15

years. Id. § 12.42(c)(1).

       Appellant’s three first-degree felony offenses of aggravated sexual assault of a child

under fourteen years of age were each initially enhanced by two prior felony convictions. As

part of a plea agreement, the State offered to strike one of the two enhancement allegations in

each of appellant’s three cases. The trial court admonished appellant, “[a]nd the range of

punishment on each one of these cases - - since I am going to at this time grant the State’s

motion in each individual case to strike a paragraph - - remains at 15 to 99 years or life.”

Because the punishment range for a first-degree felony offense enhanced by a single prior felony

conviction is imprisonment for life, “or a term of not more than 99 years or less than 15 years,”

the trial court properly admonished appellant on the applicable range of punishment. Id. Where,

as in this case, the trial court properly admonished appellant on the applicable range of

punishment, there is no error. Accordingly, we overrule appellant’s sole issue.

                                              –3–
                                         CONCLUSION

       We affirm the trial court’s judgment.



                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE


DO NOT PUBLISH
TEX. R. APP. P. 47

150403F.U05




                                               –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT DEWAYNE JOHNSON,                              On Appeal from the 203rd Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F-13-60209-P.
No. 05-15-00403-CR         V.                         Opinion delivered by Justice Schenck.
                                                      Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                          participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2016.




                                                –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT DEWAYNE JOHNSON,                              On Appeal from the 203rd Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F-13-60595-P.
No. 05-15-00404-CR         V.                         Opinion delivered by Justice Schenck.
                                                      Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                          participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2016.




                                                –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT DEWAYNE JOHNSON,                              On Appeal from the 203rd Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F-13-60931-P.
No. 05-15-00405-CR         V.                         Opinion delivered by Justice Schenck.
                                                      Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                          participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2016.




                                                –7–